DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, drawn to a method of producing a potexviral vector.
Group II, claim(s) 2, 5, and 7-8, drawn to a method of improving the capability for long-distance movement in a plant of a potexviral replicon.
Group III, claim(s) 6, drawn to a process for expressing a protein in a plant.
Group IV, claim(s) 9, drawn to a method of improving the capability for long-distance movement in a plant of a potexviral replicon.
Group V, claim(s) 10, drawn to a potexviral vector.
Group VI, claim(s) 11 and 13, drawn to a nucleic acid with three segments.
Group VII, claim(s) 14 and 15, drawn to a kit comprising a first and second nucleic acid.
Group VIII, claim(s) 16, drawn to a process for expressing a nucleic acid sequence in a plant. 
Group IX, claim(s) 17, drawn to use of a nucleic acid.

Groups I-IX lack unity of invention because even though the inventions of these groups require the technical feature of increasing GC content of a protein of interest, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weissinger et al (US 20110138495) in view of Smidkova et al (Biologia Plantarum, 2010, 54(3): 451-460) and D’Aoust et al (US 20150216961). 
Weissinger teaches their method for producing a polypeptide in a plant using PVX comprising the triple block genes. See paragraph 0045. 
Weissinger does not teach increase GC-content of a heterologous, non PVX protein. 
Smidkova teaches that increasing GC content of a heterologous protein in tobacco led to efficient expression. Raising GC content from 38.2% to 64.1% allowed for detectable accumulation of the heterologous protein. See page 458. 
D’Aoust teaches that codon optimization of a heterologous sequence by raising GC content of the sequence improves expression yields in plants. See paragraph 0152. 
Thus, it would have been obvious to increase GC content when expressing a protein of interest in a plant system. One of ordinary skill in the art would have had a reasonable expectation of success arriving at the instantly claimed invention given that molecular cloning and codon optimization were well known at the time the invention was effectively filed. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041. The examiner can normally be reached 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN UYENO
Primary Examiner
Art Unit 1662



/STEPHEN UYENO/            Primary Examiner, Art Unit 1662